SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1118
CA 15-00735
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND VALENTINO, JJ.


W. JAMES CAMPERLINO, PLAINTIFF-APPELLANT,

                      V                                             ORDER

TOWN OF MANLIUS MUNICIPAL CORPORATION, VILLAGE
OF MANLIUS, DEFENDANTS-RESPONDENTS,
BENITA ROGERS, FRANK HEATH, CHRISTINE WARFIELD
SMITH, EVAN SCOTT SMITH, KERI SEAGRAVES, DAVID
ALTHOFF, MARY ANN CALO, MICHAEL J. CALO,
DR. DAVID FEIGLIN, SHARON A. LINDBERG, JEROME A.
LINDBERG, CAROL ILACQUA, DAVID SAMUEL AND TROOP D
VETERANS, INC., INTERVENORS-RESPONDENTS.


LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL J. LONGSTREET OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HARRIS BEACH PLLC, SYRACUSE (DAVID M. CAPRIOTTI OF COUNSEL), FOR
DEFENDANT-RESPONDENT TOWN OF MANLIUS MUNICIPAL CORPORATION.

MACKENZIE HUGHES LLP, SYRACUSE (W. BRADLEY HUNT OF COUNSEL), FOR
DEFENDANT-RESPONDENT VILLAGE OF MANLIUS.

NEIL M. GINGOLD, FAYETTEVILLE, FOR INTERVENORS-RESPONDENTS.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered
July 25, 2014 in a declaratory judgment action. The judgment, among
other things, adjudged that the restrictive covenants in the 1981
agreement apply to plaintiff’s property in lots 95 and 85 east of
Sweet Road in the Town of Manlius.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court